Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 2015/0024374 A1 (hereinafter Palti ‘374).
Regarding claims 1 and 7, Palti ‘374 teaches method of removing excess water from blood or liquid, the method comprising:
providing a plurality of fluid flow channels that are surrounded by hydrophobic nanotubes with diameters between 1 and 100 nm, with spaces between the nanotubes, each of the channels having an outer boundary, an inflow end, and an outflow end, wherein each of the channels is wide enough for blood to flow through, and wherein the nanotubes are spaced close enough to each other to retain the blood within the channels when the blood is flowing through the channels;
passing the blood through the channels; and
passing a gas through the spaces between the nanotubes outside the channels so that the gas comes into contact with the blood at the outer boundaries of the channels until 
Regarding claim 3, see carbon nanotubes (see paragraph [0035]).
Regarding claim 4, see each of the channels having a diameter between 2 and 500 microns (see paragraph [0008]).
Regarding claim 5, see the nanotubes having a diameter between 5 and 20 nm (see paragraph [0008]).
Regarding claim 6, see the nanotubes spaced on centers that are between 1.5 times the diameter of the nanotubes and 5 times the diameter of the nanotubes (see paragraph [0008]).
Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 2015/0360182 A1 (hereinafter Palti ‘182).
Regarding claims 1 and 7, Palti ‘182 teaches method of removing excess water from blood or liquid, the method comprising:
providing a plurality of fluid flow channels that are surrounded by hydrophobic nanotubes with diameters between 1 and 100 nm, with spaces between the nanotubes, each of the channels having an outer boundary, an inflow end, and an outflow end, wherein each of the channels is wide enough for blood to flow through, and wherein the nanotubes are spaced close enough to each other to retain the blood within the channels when the blood is flowing through the channels;
passing the blood through the channels; and
passing a gas through the spaces between the nanotubes outside the channels so that the gas comes into contact with the blood at the outer boundaries of the channels until the excess water in the blood evaporates into the gas (see Fig.1A, 2A, 3A-3D, 4A, 5; paragraphs [0007]-[00010]).
Regarding claim 3, see carbon nanotubes (see paragraph [0035]).

Regarding claim 5, see the nanotubes having a diameter between 5 and 20 nm (see paragraph [0008]).
Regarding claim 6, see the nanotubes spaced on centers that are between 1.5 times the diameter of the nanotubes and 5 times the diameter of the nanotubes (see paragraph [0008]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0024374 A1 (hereinafter Palti ‘374) in view of US 20120232458 A1 (hereinafter Herschman).
Palti ‘374 discloses a solvent evaporation apparatus, comprising:
a field of at least one million hydrophobic nanotubes (fig. 3A-D; paragraph [0034]) with diameters between 1 and 100 nm (paragraph [0034]) with spaces (101) between the nanotubes though which gas can travel, with voids in the field positioned to form a plurality of fluid flow channels (2), each of which is surrounded by the nanotubes, wherein the channels are wide enough for a liquid to pass through (paragraph [0007]), and wherein the nanotubes adjacent to the channels are spaced close enough to each other to prevent the liquid from escaping the channels (paragraph [0007]); 
(see Fig. 1-7; paragraphs [0007], [0033]-[0036], [0041]-[0047]).
Palti ‘374  does not explicitly state that the field of nanotubes comprises at least one million nanotubes. This number of nanotubes follows, however, from the gas exchange volume, the radius and center-to-center distance of the blood flow channels, and the total gas-blood exchange area given in paragraph [0049].
Palti ‘374   furthermore does not mention the known device to be a solvent evaporation apparatus. As the technical features of the field of nanotubes and the gas pathway as claimed in claim 1 are, however, the same as those disclosed in Palti ‘374, the apparatus of Palti ‘374   has to be considered as suitable for solvent evaporation.
Claim 9 differs from the apparatus of Palti ‘374 in at  least one sensor that generates data indicative of how much solvent has been  removed from the liquid; and a controller that processes the data from the at least one sensor.
It is widely known to use sensors to monitor and control fluid separation devices.  Herschman, for example, discloses a system for removing impurities, such as     
water, from blood, the system comprising impurities-specific sensors for measuring specific species in incoming fluids and/or outgoing fluid (see paragraphs [0083]-[0087]. 
It would have been obvious to the person skilled in the art,  namely when the same result is to be achieved, to apply these features with corresponding effect to a device according to Palti ‘374, thereby arriving at an apparatus according to claim 9.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 and 4-11 of copending Application No. 16/543,003 or US 2020/0055001 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-2 and 4-11 of copending Application No. 16/543,003 or US 2020/0055001 A1 fully suggests claims 1-8 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-18 and 27-31 of U.S. Patent No. 9,138,522. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 15-18 and 27-31 of U.S. Patent No. 9,138,522 fully suggests claims 1 and 4-7 of the instant application.
Claims 1 and 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of U.S. Patent No. 9,827,534. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 16-20 of U.S. Patent No. 9,827,534 fully suggests claims 1 and 4-7 of the instant application.
Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
9/29/21